PER CURIAM.
Edward Freeman appeals the summary denial of his motion for postconviction re*182lief, which he filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse as to only one of his allegations regarding ineffective assistance of counsel. The order is affirmed in all other respects.
Freeman contends that his counsel was ineffective for failing to object to the introduction of a defective copy of a videotape and of still photographs taken from the videotape. Freeman alleges that the original, a clear videotape, would have conclusively established that he did not commit the crime. He further alleges that the original was available and his counsel should have insisted upon its use.
The trial court’s order denied the motion we have considered without any attachments save the response filed by the state. The state’s bare bones response merely concluded that it believed “the matters were sufficiently handled at trial,” but suggested that the court hold an evidentiary hearing in the event it believed one was necessary. The trial court did not conduct a hearing. Thus, absent attaching any portions of the trial transcript or holding an evidentiary hearing, we are unable to determine whether this facially sufficient allegation has merit.
Affirmed in part, reversed in part and remanded for further proceedings with respect to the allegation set forth above.
SCHOONOVER, A.C.J., and FRANK and THREADGILL, JJ., concur.